

116 HR 3600 IH: Deepfakes Report Act of 2019
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3600IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Mr. Kilmer (for himself, Mr. King of New York, Mrs. Murphy, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Homeland Security to publish an annual report on the use of deepfake
			 technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Deepfakes Report Act of 2019. 2.DefinitionsIn this Act:
 (1)Digital content forgeryThe term digital content forgery means the use of emerging technologies, including artificial intelligence and machine learning techniques, to fabricate or manipulate audio, visual, or text content with the intent to mislead.
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Reports on digital content forgery technology (a)In generalNot later than 200 days after the date of enactment of this Act and every 18 months thereafter, the Secretary, acting through the Under Secretary for Science and Technology, shall produce a report on the state of digital content forgery technology.
 (b)ContentsEach report produced under subsection (a) shall include— (1)an assessment of the underlying technologies used to create or propagate digital content forgeries, including the evolution of such technologies;
 (2)a description of the types of digital content forgeries, including use— (A)by foreign or domestic sources; and
 (B)in cyber attacks, pornography, and media; (3)an assessment of how foreign governments, and the proxies and networks thereof, use, or could use, digital content forgeries to harm national security;
 (4)an assessment of how non-governmental entities in the United States, use, or could use, digital content forgeries;
 (5)an assessment of the uses, applications, dangers, and benefits of deep learning technologies used to generate high fidelity artificial content of events that did not occur;
 (6)an analysis of the methods used to determine whether content is genuinely created by a human or through digital content forgery technology, including an assessment of any effective heuristics used to make such a determination;
 (7)a description of the technological counter-measures that are, or could be, used to address concerns with digital content forgery technology;
 (8)recommendations regarding whether additional legal authorities are needed to address the findings of the report; and
 (9)any additional information the Secretary determines appropriate. (c)Consultation and public hearingsIn producing each report required under subsection (a), the Secretary shall—
 (1)consult with— (A)the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003));
 (B)the Secretary of Defense; (C)the Chairman of the Joint Chiefs of Staff;
 (D)the Department of Justice, Computer Crime and Intellectual Property Section; (E)the Office of Science and Technology Policy;
 (F)the National Institute of Standards and Technology; (G)the National Science Foundation;
 (H)the Federal Election Commission; (I)the Federal Trade Commission; and
 (J)any other agency of the Federal government that the Secretary considers necessary; and (2)conduct public hearings to gather, or otherwise allow interested parties an opportunity to present, information and advice relevant to the production of the report.
 (d)Form of reportEach report produced under subsection (a) shall be produced in unclassified form, but may contain a classified annex.
 (e)Applicability of FOIANothing in this Act, or in a report produced under this section, shall be construed to allow the disclosure of information or a record that is exempt from public disclosure under section 552 of title 5, United States Code.
			